Case 1:20-cv-00536-AT Document 22 Filed 06/17/20 Page 1 of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC pee cial FILED
DANIEL BARTHOLE, individually and on behalf DOC #
of all others similarly situated, DATE FILED: 6/17/2020 ___

Plaintiff,
-against- 20 Civ. 536 (AT)

FORTE CAPITAL GROUP INC. and NATIONAL ORDER

SECURITIES CORPORATION,

 

Defendants.
ANALISA TORRES, District Judge:

 

In order to allow mediation to take place, see ECF No. 20, it is ORDERED that the initial
pretrial conference scheduled for June 25, 2020, and corresponding date for submitting a joint
letter and proposed case management plan, ace ADJOURNED sine die.

SO ORDERED.

Dated: June 17, 2020
New York, New York

Oo-

ANALISA TORRES
United States District Judge

 
